Citation Nr: 9911421	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence to warrant reopening a 
claim of entitlement to recognition as a surviving spouse for 
the purpose of eligibility for death pension benefits has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had recognized service with the United States 
military as follows:  October 28, 1941 to December 7, 1941, 
pre-war service; December 8, 1941 to May 6, 1942, beleaguered 
status; May 7, 1942 to September 11, 1942, prisoner-of-war 
(POW) status; and, September 12, 1942 to death, missing.  
Records indicate he died May [redacted], 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 administrative decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that no new and material 
evidence had been presented to warrant reopening the claim of 
entitlement to recognition as a surviving spouse for the 
purpose of eligibility for VA benefits.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to death 
compensation benefits was originally disallowed by rating 
decision dated in April 1954, by reason that the evidence of 
record at that time showed that there was a separation from 
the veteran that was not without the appellant's fault and 
that therefore, the continuous cohabitation requirement had 
not been met.  The appellant did not appeal and that decision 
became final.

2.  Most recently, by letter dated in May 1991, the RO 
informed the appellant that the evidence of record continued 
to show that she and the veteran did not live continuously 
together from the date of their marriage to the date of his 
death and that her claim remained disallowed.  The appellant 
was properly and timely advised of that determination.  She 
did not appeal and that determination became final.

3.  The evidence added to the record since the May 1991 
denial is cumulative of evidence previously considered; is 
not competent; does not bear directly on the question of 
whether the appellant and veteran continuously cohabited up 
until the time of his death, specifically whether the initial 
separation was without fault on the appellant's part; and/or 
is not so significant as to warrant consideration in 
connection with the appellant's claim.


CONCLUSIONS OF LAW

1.  The May 1991 determination, wherein the RO found that no 
new and material evidence had been submitted to warrant 
reopening the appellant's claim is final.  38 U.S.C. 
§ 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1998)]; 38 C.F.R. § 19.192 (1990) [38 C.F.R. § 20.1103 
(1998)].

2.  No new and material evidence to warrant reopening the 
claim of entitlement to recognition as a surviving spouse for 
the purpose of death pension benefits has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A marriage contract, filed in the municipality of Gerona, 
province of Tarlac, in the Philippines, shows that the 
appellant and the veteran were married April 19, 1937.  There 
is no evidence in the claims file, nor has it been asserted 
by any party, that the marriage between the appellant and the 
veteran was legally terminated by divorce or annulment, or by 
any reason other than the veteran's death.

The United States service department has certified that the 
veteran had recognized service as follows:  October 28, 1941 
to December 7, 1941, pre-war service; December 8, 1941 to 
May 6, 1942, beleaguered status; May 7, 1942 to September 11, 
1942, POW status; and, September 12, 1942 to death, missing.

A certification of death, filed in the municipality of 
Gerona, province of Tarlac, in the Philippines, shows that 
the veteran died May [redacted], 1945, in Sta. Lucia, Gerona, Tarlac.  
The claims file also contains a statement from P.L., M.D., 
relating treatment of the veteran for malaria from the time 
of his September 12, 1942 release from Camp O'Donnell, Capas, 
Tarlac, until his death on May [redacted], 1945.

The facts of this case, as reflected by the number of 
affidavits, depositions and other documents in the claims 
file, are confusing, characterized by contradictions and 
vagaries.  Since the veteran's death, multiple parties have 
filed claims based on National Service Life Insurance (NSLI) 
and VA death benefits.  The RO has adjudicated, amended 
and/or reversed decisions with respect to each party.  The 
current claim is put forth by the appellant, the veteran's 
spouse per the marriage contract legally recognized in the 
Philippines.  She argues that she and the veteran remained 
husband and wife until the date of his death and that any 
separation or break in the continuity of their cohabitation, 
was not due to any fault on her part.  

The evidence relied on by the RO in arriving at the initial 
April 1954 denial of her claim, as well as the evidence 
received and considered by the RO up to the time of the 
May 1991 last final disallowance, is summarized in pertinent 
part below.

In or about February 1942, while in the military, the veteran 
completed an application for NSLI.  He designated "[redacted]" 
as his wife.  On a further application for NSLI, he 
again designated [redacted] as a beneficiary, and also 
designated his sister and his brother as NSLI beneficiaries.

In an affidavit dated in May 1946, G.C. and F.B., testified 
that the veteran and [redacted], were never legally married 
but lived together as husband and wife since the veteran's 
arrival as a military trainee in or around 1941.

In an affidavit dated in July 1947, [redacted] stated that on 
June 24, 1940, she and the veteran were married in a ceremony 
attended by the veteran's parents and her aunts and uncle and 
that thereafter she and the veteran lived together as husband 
and wife without being legally married before the law.  She 
further stated that in October 1941 the veteran was called to 
active duty and that they were separated until his release in 
or around August 1942.  She reported that in April 1944 they 
had one son together and that thereafter she cared for the 
veteran until his death in May 1945.

In January 1948, a field examiner obtained a translation of a 
marriage agreement between the veteran's parents and [redacted] 
dated in June 1940.

In an affidavit dated in January 1948, E.C., a municipal 
policeman, stated that the veteran was living in the barrio 
of Sta. Lucia with [redacted] at the time he was called to 
duty in October 1941 and that the two were known as husband 
and wife.  

E.C. further stated that after the veteran's release from the 
concentration camp he returned to live with [redacted] and 
remained there until his death.

In an affidavit dated in January 1948, H.R., a barrio mate of 
the veteran and [redacted] noted that they lived together as 
husband and wife since the wedding feast in June 1940.  In 
another affidavit dated in January 1948, C.P. also reported 
the above.

In January 1948, a field examiner deposed N.B., a friend of 
the veteran, who related facts about the June 1940 wedding 
feast of the veteran and [redacted] N.B. stated that 
thereafter the veteran and [redacted] lived as husband and wife.  
He also stated that the veteran had not been married to any 
other.  N.B. stated that while the veteran was in service, 
[redacted] lived with the veteran's parents and that after the 
veteran's death, the veteran's parents took [redacted] and her 
and the veteran's son "under their wing."  A deposition of 
D.G. revealed similar testimony.

In January 1948, the veteran's father was also deposed.  He 
testified that prior to the June 1940 wedding ceremony with 
[redacted], the veteran had been married by a Justice of the 
Peace to the appellant in 1933 or 1934.  The veteran's father 
reported that four or five months after the marriage the 
appellant ran away with another man and refused to return to 
the veteran.  The veteran's father continued to state that 
thereafter the appellant "passed from one man to another," 
finally dying in the province of Isabella during the 
occupation.

In January 1948, [redacted] was also deposed.  She reported 
living with the veteran's father and admitted that she was 
never legally married.  She reported living with the veteran 
since June 1940.  She stated that during the war she lived 
with the veteran's parents and that in September 1942 she 
brought the veteran back to his parents house from the 
concentration camp.  She stated that she and the veteran 
lived together until his death in 1945.  

In a memorandum the field examiner reported that, for the 
most part, the deponents appeared sincere.  In a hand-written 
note, undated and not signed, it was indicated that field 
examination revealed the veteran's father to not be a 
credible witness.

In an affidavit dated in March 1948, [redacted] stated that 
she lived with the veteran continuously as his common law 
spouse, at Sta. Lucia, Gerona, Tarlac, from the time of his 
September 1942 release until his death in May 1945.

In a joint affidavit dated in January 1949, F.B. and G.I. 
reported knowledge that the veteran lived with [redacted] as 
husband and wife at Sta. Lucia from September 1942 to May 
1945.

In an affidavit dated in January 1949, S.T. and F.D., stated 
that the veteran and [redacted] lived together before and 
during the Japanese occupation and in the early part of 
liberation, and in 1944 had a child.

In an affidavit dated in September 1949, Dr. P.L. reported 
treating the veteran for malaria until his death on May [redacted], 
1945.

In an affidavit dated in April 1950, F.F. and N.R. reported 
knowledge of the veteran's marriage with the appellant, and 
that the veteran was called to military training in 1939, and 
activated into military service in October 1941.  The 
affiants asserted that the veteran and appellant were only 
separated while the veteran was undergoing military training 
and during the Japanese occupation.

In June and August 1950, respectively, the appellant applied 
for VA benefits based on her status as the veteran's 
surviving spouse.  At that time she reported that she and the 
veteran had not lived continuously together up until the time 
of his death as he was called to war and during that time she 
lived with her mother in Isabella.

In August 1950, the claims administrator determined that the 
appellant be accepted as the widow for NSLI purposes.

In a joint affidavit dated in August 1950, M.N. and F.F. 
reported that the veteran and appellant lived together until 
the veteran was called to military service in 1941.

In an administrative determination dated in June 1951,  the 
appellant was informed that she would receive NSLI benefits 
as the veteran's legally recognized surviving spouse in 
monthly installments, effective May [redacted], 1945 and to 
continue until April 9, 1965.

In a translated statement dated in April 1952, the veteran's 
father informed the RO that the appellant had remarried and 
had four children.

In a January 1953 deposition, [redacted] testified that she 
and the veteran began living together shortly before he was 
called to war and that she only learned of the appellant 
after the veteran returned from the war.  

In January 1953, F.F., the appellant's second cousin, 
testified that the veteran was legally married to the 
appellant and that they lived together for approximately two 
years and two months until the veteran was called to military 
duty.  When notified that the appellant and veteran were 
married in 1937 and that F.F.'s estimate would bring them to 
1939 whereas the veteran was not called to duty until 1941, 
F.F. stated that the appellant and veteran were separated 
after two years, subsequently estranged and thereafter never 
lived together as husband and wife again, but that the 
veteran later lived with [redacted] F.F. clarified earlier 
statements to the effect that the veteran and appellant lived 
together until the veteran was called for military duty, 
reportedly not understanding the nature of prior proceedings.  
F.F. stated that after the separation the appellant went to 
Isabella to live.  

F.F. clarified that the veteran and appellant started living 
together prior to their marriage, and that not long after the 
marriage, the appellant was accused of infidelity and theft 
of articles and that she moved out.  The veteran did not 
follow his wife and not long after that, under the insistence 
of his parents, the veteran was made to take [redacted] as his 
wife.  F.F. then stated that the appellant moved to Isabella 
to be with her mother and that later she lived with A. 
Libunao.

F.G. reported that the veteran and appellant separated and 
the veteran took another wife, [redacted] F.G. stated that 
the veteran and the appellant lived together for only four 
months, after which the appellant left, first to live with 
F.F., a relative, and then later to live with her mother at 
Paniqui, Tarlac.  F.G. reported that the veteran's parents 
never liked the appellant and that shortly after the veteran 
and the appellant were separated, the veteran's parents began 
rumors that the appellant was having illicit relations with 
other men and was even stealing during the absence of her 
husband.  The appellant thereafter left the home.  The 
veteran reportedly did not attempt reconciliation.  F.G. 
stated that the accusations were not true.  

In January 1953, the veteran's father reported that the 
veteran and appellant were married in 1937 and lived together 
for two years, after which they separated.  The veteran's 
father reported catching the appellant having illicit 
relations with other men in the veteran's absence.  He stated 
that he and the veteran attempted to have her return home 
after she left, but that she refused.  He denied knowledge of 
her living with any man since the time of the separation.  
When confronted by evidence that he invited her to a wedding 
feast, at which time she already had three children by 
someone else, he denied knowledge of those facts.  The 
veteran's father reported that the veteran took another woman 
as his wife, [redacted].  The field examiner noted that in 1948 
the veteran's father had reported that the marriage of the 
veteran and appellant lasted only four or five months.  The 
veteran's father stated that the information presented 
currently was the truth.  

The veteran's father continued to explain previous beliefs 
that the appellant was dead, stating that such was only a 
rumor and that he did not intend to lie.  Several days later, 
the veteran's father gave supplemental testimony.  He stated 
that in his prior deposition he had told some untruths.  He 
clarified that the veteran and the appellant had lived 
together for several years prior to their marriage, but had 
lived together for only four months after their marriage.  He 
further stated that he had knowledge that thereafter the 
appellant went to live with another man, by whom she had 
three children.

In December 1953, a field examination was undertaken to 
determine whether the appellant lived continuously with the 
veteran from the date of her marriage to the date he was 
called to active duty and whether she had remarried or lived 
with any man as a spouse since the veteran's death.  The 
field examiner deposed the appellant; the man with whom she 
had alleged cohabitation, [redacted]; [redacted] sister; 
the appellant's cousin; and an acquaintance.  The field 
examiner found the appellant to be not wholly honest, but 
determined that the remaining deponents seemed truthful and 
reliable.

In December 1953, the appellant reported being married to the 
veteran in April 1937.  She first stated that they lived 
continuously together until the veteran went into military 
service.  She reported living with [redacted] after her 
husband's death, during the Japanese occupation.  She stated 
that she was living with her husband at the time of his 
death.  She reported having three children with [redacted], 
two living, one dead.  She reported that one was born 
January [redacted], 1942.  When asked to explain how she had a 
child with [redacted] in 1942 when the veteran did not die 
until 1945, the appellant stated that she did not know how 
long she lived with the veteran but that she started living 
with [redacted] during the Japanese occupation, first in his 
parents' house and then in Mallig, Isabella.  

At first the appellant denied living in the same house, and 
sleeping with him, stating that she lived with him in his 
father's house for only one day and that thereafter he 
visited her on occasion, while she was living with her mother 
in Mallig, Isabella.  The field examiner noted that the 
appellant's mother lived in Bagabag and not in Mallig.  The 
appellant then admitted living with [redacted] in the same 
house in Mallig up until their separation in 1950.  She 
stated that they lived together as husband and wife.  The 
appellant finally admitted that she lived with [redacted] 
during the life of the veteran and that she was not present 
at the time of the veteran's death.

In connection with the 1953 field examination, [redacted] 
reported that the appellant and the veteran lived together as 
legal husband and wife for only three months, separating and 
never again living together as husband and wife.  [redacted] 
reported that he and the appellant began living together as 
husband and wife approximately one year after her separation 
from the veteran.  He stated that he and the appellant lived 
together publicly and openly from 1938 to 1952.

In connection with the 1953 field examination, B.S., the 
appellant's first cousin, reported that the appellant and the 
veteran did not live together as husband and wife for long, 
and stated that the appellant and [redacted] lived together 
from 1938 to 1952.  She also stated that after the separation 
the veteran and [redacted] C. lived together.  S. L., A. 
Libunao's sister testified that the appellant began living 
with [redacted] a year or two before the war.

In March 1954, VA determined that the appellant left the 
veteran after four months of marriage and began living with 
her cousin, having four children by him and living with him 
as husband and wife ever since.  Thus, VA determined that the 
appellant was no longer entitled to gratuitous insurance 
benefits.

By administrative determination dated in April 1954, the 
appellant was informed that she was not entitled to death 
compensation benefits for the reason that the evidence of 
record showed that there was a separation from the veteran 
that was not without fault on her part and that thus, she did 
not meet the continuous cohabitation from the date of 
marriage to the date of death requirement.  She did not 
appeal and that determination became final.

In March 1956, the appellant signed an affidavit, in which 
she stated that when her husband was called to active duty in 
1941, she evacuated to Isabella, to live with her parents 
until 1945 when the Philippines were liberated.  She reported 
that during that time [redacted] took advantage of her and 
she could not refuse because of fear of death.  She also 
stated that he was not the only guerrilla who took advantage 
of her and she could not be sure the three children were his.  
Also in March 1956, the veteran's father testified that the 
appellant went to Isabella in 1941 to stay with her parents 
and that he had heard rumors regarding three children 
conceived during that time but that he knew of no men and 
that the appellant was presently alone.  

In March 1956, [redacted] testified that during WWII he was 
stationed at Isabella and got to know the appellant, becoming 
acquainted in 1941.  He stated that the friendship ceased in 
1945 when the appellant returned to Tarlac.  [redacted] 
stated also, that he was not sure the three children were his 
because other guerrillas visited the appellant.  He denied 
living with the appellant, and denied calling her or 
considering her his wife.

In April 1956 and August 1956, the RO considered additional 
evidence, both times concluding that no change was warranted 
in the April 1954 decision denying entitlement to death 
compensation benefits.

By letter dated in January 1958, the RO referenced the 
appellant's request for reconsideration and informed her that 
previous determinations had become final.  

The RO gave further consideration to additional evidence in 
December 1958, determining that no new and material evidence 
had been received to warrant reopening the appellant's claim.

The claims file contains two lay affidavits dated in March 
1961 stating that the appellant and the veteran were happily 
married and lived together until the veteran was called to 
military service.

The claims file also contains two affidavits dated in March 
1961 in which the affiants stated that A. Dupilas was happily 
married to Faustina and had never been separated from her.

By letter dated in April 1961, the RO acknowledged the 
appellant's submission of additional affidavits and informed 
her that no appeal was pending at that time.

By letter dated in November 1962 the RO again informed the 
appellant that her claim for death compensation benefits had 
been denied in April 1954 and that no further consideration 
was warranted at that time.

In a statement dated in November 1965, the appellant stated 
that although she and the veteran were temporarily separated 
during the war and thereafter for a period when the veteran 
was living with another women, that the veteran died in the 
appellant's care.

The RO gave further consideration to additional evidence in 
November 1965, again determining that no new and material 
evidence had been received to warrant reopening the 
appellant's claim.

By letter dated in August 1967, the RO informed the appellant 
that as she and the veteran did not continuously cohabit, her 
claim was denied and could not be further considered based on 
the same evidence of record.  In October 1967, the RO 
received the appellant's letter in response.  She argued that 
the separation between herself and the veteran was due to his 
misconduct and not to hers.  By letter dated later in October 
1967, the RO advised the appellant that there was no evidence 
warranting a change in the previous denial of her claim.

By letter dated in February 1969, the appellant was again 
informed that no change was warranted in the prior denials of 
her claim for death compensation benefits.  

In November 1970, the appellant inquired as to her rights for 
benefits based on Public Law 91-376, effective January 1, 
1971, applicable to surviving spouse's having remarried 
subsequent to the veteran's death with later termination of 
the second marriage.  By letter dated in September 1971, the 
RO informed her that Public Law 91-376 was not applicable to 
her case and again informed her that her claim for death 
benefits was denied based on the lack of continuous 
cohabitation between her and the veteran up until the time of 
his death.

The claims file contains a joint affidavit, signed by C.E. 
and D.G. in May 1973, including statements that when the 
veteran left to join the army the appellant lived with his 
parents and that the veteran and appellant lived together as 
husband and wife until the time of his death.  Also dated in 
May 1973, is an affidavit signed by the veteran's father and 
brother, in which they stated that the veteran and appellant 
lived together as husband and wife until the veteran's death, 
the appellant leaving only after his death.

By letter dated in March 1979, the RO again informed the 
appellant that the provisions of Public Law 91-376 did not 
apply to her and that her claim was denied based on a lack of 
continuous cohabitation between herself and the veteran.  

In a statement received in June 1980, the appellant admitted 
to a lack of continuous cohabitation, stating that after two 
years of marriage the veteran lived with another woman, and 
that she was not at fault for the separation.  She reiterated 
such statements in a letter received in December 1980 and 
March 1981.  In a statement received in January 1982, the 
appellant stated that she had lived with the veteran up until 
he was called to war and that she then lived with him again 
after his release from the POW camp and up to the time of his 
death.

By letter dated in May 1991, the RO informed the appellant 
that there was sufficient proof in the files that she and the 
veteran did not live continuously together from the date of 
their marriage up until his death and that no further 
consideration was warranted based on the same evidence of 
record.  That decision became final.  Evidence received 
subsequent to that time is summarized in pertinent part 
below.

In November 1996, the RO received a letter in which the 
appellant requested her claim for VA death benefits be 
reopened.  In a letter dated in December 1996, the RO again 
informed the appellant that her claim had previously been 
denied because the evidence of record showed that her 
separation from the veteran had not been without fault on her 
part.  She was also informed that in order to reopen her 
claim new and material evidence was needed.  Similar 
information was re-iterated by the RO in a letter to the 
appellant dated in January 1997.

In February 1997 the RO received another letter in which the 
appellant requested her claim be reopened.  By letter dated 
in March 1997 the RO informed the appellant that there had 
been no recent decision in her case that was appealable and 
that thus, no statement of the case would be issued.  


A personal hearing was held April 1997.  At that time the 
appellant presented duplicate copies of a certification dated 
in 1973 that she had not applied for any other marriage 
license after her marriage to the appellant; a copy of an 
affidavit she signed in May 1973, in which she reported a 
history of an illicit relationship with A. Dupilas, deceased; 
a duplicate copy of her and the veteran's marriage 
certificate; and a copy of an application for restoration of 
pension.  During the personal hearing the appellant again 
stated that she and the veteran were never separated during 
their lifetime.  After being informed of evidence of record 
showing that she and the veteran lived together only until 
1939 and that she lived with [redacted] at that time, the 
appellant responded that she did live with [redacted], but 
only after the veteran's death.  

The appellant continued to state that she lived with A. 
Libunao during the war, stating that such was after the 
veteran's death.  The Hearing Officer referenced the 
veteran's date of death as May [redacted], 1945, and the appellant 
again said that she only began living with [redacted] after 
the veteran's death.  She claimed not to remember the 
children conceived with [redacted], nor to remember the dates 
of their birth.  She eventually stated that all of the 
children she had with [redacted] were now deceased.

In May 1997 a decision was made that no new and material 
evidence had been submitted to warrant reopening her claim.; 
she appealed that determination.

In a statement dated in August 1997, the appellant stated 
that statements made in 1953 as to her leaving the veteran 
were made by people angry with her and were not true.  She 
reported a continuous cohabitation between herself and the 
veteran until the date of his death, stated by the appellant 
to be 1942.  


Subsequently the RO received affidavits from B.L. and E.C. 
stating that the veteran and appellant lived together until 
he was called to war, that he died at Camp O'Donnell in 1942, 
and that after his death the appellant moved away and had 
never married or lived with another man.  Also, F.F. and 
L.F., in September 1997, testified that the appellant and 
veteran had a continuous relationship as husband and wife 
from the date of their marriage up until their death.  
Finally, D.S., in a letter dated in October 1997 stated that 
he had made false statements against the appellant in the 
past.  He stated that she refused to lend him money and that 
thus he falsely stated that she had a common law husband, A. 
Libunao.  D.S. stated that he was unable to live peacefully 
without telling the truth and set out that the appellant only 
lived with [redacted] after the veteran's death.

The claims file also contains a copy of the death certificate 
of [redacted], showing the date of death as August [redacted], 1994 
and copy of death certificate of [redacted], showing the date 
of death as August 26, 1984, with an attached certification 
letter from the Barrio Captain.

Analysis

The appellant's claim of entitlement to death compensation 
benefits was originally disallowed by rating decision dated 
in April 1954, by reason that the evidence of record at that 
time showed that there was a separation from the veteran that 
was not without the appellant's fault and that therefore, the 
continuous cohabitation requirement had not been met.  The 
appellant did not appeal and that decision became final.  
Veteran's Regulation No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008, effective January 25, 
1936 to December 31, 1957 [38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1103 (1998)].


Most recently, by letter dated in May 1991, the RO informed 
the appellant that the evidence of record continued to show 
that she and the veteran did not live continuously together 
from the date of their marriage to the date of his death and 
that her claim remained disallowed.  As she did not appeal, 
that claim became final.  38 U.S.C. § 4005(c) (1988) 
[38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998)]; 38 C.F.R. 
§ 19.192 (1990) [38 C.F.R. § 20.1103 (1998)].

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
surrounding circumstances, even where it would not be enough 
to convince the Board to grant a claim.  Id. at 1363.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Evans, at 284.  The Court also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence submitted "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The presumption of credibility is 
not unlimited.  Specifically, the Court has stated that 
Justus does not require the VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible. Godfrey v. Brown, 7 Vet. App. 398, 407 (1995); 
Duran v. Brown, 7 Vet. App. 216 (1994).

As set out above, the Board has determined that the last 
final disallowance of the claim was the May 1991 
determination that found that no new and material evidence 
had been received to warrant a change in the prior 
disallowances.  

The specific basis of the ongoing denial of recognition as a 
surviving spouse is that the appellant and the veteran did 
not continuously cohabit from the time of their marriage 
until the veteran's death and that the appellant was not 
without fault in the separation.

The appellant contends that she was the lawful spouse of the 
veteran at the time of his death, having been ceremoniously 
married without subsequent divorce or annulment.  She has 
both disputed and acknowledged that she did not continuously 
cohabit with the veteran up until his death, but in any case 
argues that she was without fault in the estrangement.

The pertinent laws and regulations are as follows:

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50 (1998).

Temporary separations will not break the continuity of 
cohabitation.  The statement of the surviving spouse as to 
the reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. 3.53 (1998).

The additional evidence, received since May 1991, for 
consideration as new and material mainly consists of the 
following:  

The appellant's April 1997 personal hearing testimony; 
duplicate copies of a certification dated in 1973 that she 
had not applied for any other marriage license after her 
marriage to the veteran; a copy of an affidavit she signed in 
May 1973, in which she reported a history of an illicit 
relationship with A. Dupilas, deceased; a duplicate copy of 
her and the veteran's marriage certificate; a copy of an 
application for restoration of pension; an August 1997 
statement in which the appellant stated that statements made 
in 1953 as to her leaving the veteran were made by people 
angry with her and were not true; affidavits from B.L. and 
E.C.; F. F. and L. F.; a letter from D. S.; and copies of the 
death certificate of [redacted].

After careful review and consideration the Board concludes 
that none of the additional evidence is new and material to 
warrant reopening the appellant's claim.  The Board first 
generally notes that some of the documents submitted are 
merely copies of papers already of record and previously 
considered by the RO.  Other documentation received 
subsequent to the May 1991 RO decision is wholly unrelated to 
the matter at hand.  Such additional evidence is not new 
and/or not material.

The Board will now address the additional statements received 
from the appellant and other affiants.  Clearly, the 
appellant's April 1997 personal hearing testimony is not 
"new."  Although additional, during that hearing she again 
stated that she and the veteran continuously cohabited until 
his death and that it was only after his death that she lived 
with [redacted].  That factual basis, i.e., no separation 
between the appellant and the veteran other than his 
departure for military duty, has been repeatedly considered 
and rejected by the RO in the history of this claim.  Nor did 
the appellant provide "new" statements speaking to the 
matter of assigning fault in any separation between herself 
and the appellant.  As such, the appellant's further 
statements are not new.  

Likewise, the appellant's additional statements relevant to 
other versions of her and the veteran's separation and/or 
subsequent relationships both between each other and with 
third parties are merely rephrasings and re-iterations of 
previously made statements.  Thus, the appellant's various 
recountings are not new and cannot serve to reopen her claim.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

In any case, the RO, in previously considering the 
appellant's claim, has also considered her statements to be 
of questionable credibility.  Although in evaluating whether 
evidence is new and material and credibility matters are 
generally put aside, the facts of this case are distinct.  
That is, an integral part of the basis of the prior final 
denial is that the appellant's own testimony is of 
questionable credibility and not sufficient to establish the 
facts needed to reopen her claim.  She has not, since the 
last final denial, provided additional evidence that would 
re-establish her credibility.  

Moreover, even were the appellant's additional statements 
taken as entirely credible, new and material to the question 
of her relationship with the veteran, contradictory evidence 
remains of record.  See 38 C.F.R. § 3.53(b).  Her additional 
statements and assertions do not serve to erase such 
contradictory evidence.  She has previously disputed the 
facts put forth by others in connection with VA claims.  
Thus, further re-iterations pertinent to her relationship 
with the veteran are merely cumulative and not so significant 
as to necessitate consideration in this case.  

The Board will next address the other additional affidavits 
and the letter received after the May 1991 denial.  The 
affidavit from B.L. and E.C. is new; however, that affidavit, 
stating that the veteran and appellant lived together until 
the veteran was called to war, that the veteran died at Camp 
O'Donnell in 1942, and that after his death the appellant 
moved away and had never married or lived with another man, 
is also not material.  



That statement is merely cumulative of other statements 
previously considered by the RO, being new only in the sense 
that different parties offered the account that the appellant 
and the veteran were not separated prior to service.  
Similarly, the affidavit from L.F., although arguably new in 
that L.F. had not previously issued such statement, contains 
factual assertions similar to those put forth by B.L. and 
E.C., statements which have already been considered by the RO 
in multiple statements of record and rejected.  There is no 
additional evidence showing that these individuals (E.C., 
B.L., or L.F.) based such statements on evidence of or 
experience with the asserted facts of such quality as to 
render such cumulative statements sufficiently material or so 
significant as to mandate consideration in addition to the 
previously rejected statements.  

With regard to F.F., the Board further notes that F.F. had 
previously reported various accounts of the veteran's and 
appellant's marriage, to include statements that there was a 
separation shortly after the marriage, wherein the appellant 
left and did not again live with the veteran as his spouse.  
To that extent, F.F.'s most recent statement is merely 
duplicative of prior statements to the effect that the 
veteran and appellant lived together without separation as 
husband and wife.  

Moreover, it is not without significance that F.F., who is 
related to the appellant, has repeatedly changed testimony, 
both stating that the appellant and the veteran did and did 
not separate.  The Board here again emphasizes that the 
presumption of credibility is not unlimited.  F.F.'s 
seesawing statements are so unreliable as to be considered 
patently incredible and without probative value in this case.  
See Godfrey v. Brown, 7 Vet. App. 398, 407 (1995); Duran v. 
Brown, 7 Vet. App. 216 (1994).

Finally, the Board references the letter dated in October 
1997, in which D. S. stated that he had made false statements 
against the appellant in the past.  D.S. stated that the 
appellant had refused to lend him money in the 1950s and that 
thus he falsely stated that she had a common law husband, 
[redacted].  D.S. stated that he was unable to live 
peacefully without telling the truth and set out that the 
appellant only lived with [redacted] after the veteran's 
death.  

This statement is new, not having been previously considered.  
However, D.S., in essence, only "confessed" to the fact 
that the appellant lived with [redacted] only after the 
veteran's death.  Not only are the "false statements" made 
by D.S. unclear, lacking reference to any asserted dates of 
such conduct, but, the RO in any case based its prior 
determinations on consideration of varied evidence of the 
appellant and veteran's conduct from in or around 1937 until 
the veteran's death in 1945, and not in reliance of 
information presented by D.S.  Thus, the statement offered by 
D.S., even where considered new and credible, is not so 
significant as to mandate consideration in the veteran's 
case.  There remains in the claims file as considered prior 
to final denial, multiple statements by the appellant 
herself, and by lay individuals, in support of the conclusion 
that the appellant was at fault in separating from the 
veteran to live with another man.  The statement from D.S. is 
not material with regard to disproving the numerous other 
statements to that effect.

With regard to the above, the Board notes that the Court, in 
Gregory v. Brown, 5 Vet. App. 108 (1993), has held that 
fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation and that the 
without-fault requirement is not a continuing one and does 
not extend beyond the time "of the separation."  Gregory, 
5 Vet. App. at 112.  Such judicial interpretation changed the 
definition of "continuous cohabitation" as applied per 
38 C.F.R. § 3.53, definitively holding that the fault of an 
appellant only after the initial separation is not a 
sufficient basis to deny benefits.  

The Board has reviewed whether such alteration amounts to new 
and material evidence to warrant reopening the appellant's 
claim, but concludes in the negative, noting that unlike the 
facts of Gregory, the RO in this case did not premise the 
denial of the appellant's claim on the basis of the lack of a 
continuing absence of fault of the appellant.  Rather, in its 
prior decisions, the RO considered evidence relevant to the 
initial separation as well as evidence relating to the 
subsequent conduct of both the veteran and the appellant.  
Specifically, the RO considered accounts presented by family, 
friends, neighbors and the parties involved (the appellant, 
[redacted],[redacted]) as to the circumstances of the initial 
separation between and subsequent relationships entered into 
by the veteran and the appellant, consistent with the Court's 
interpretation.  Thus, the Court's decision in Gregory, does 
not provide a reasonable possibility that the prior denial 
would be altered and does not amount to new and material 
evidence sufficient to reopen the claim.  See, e.g., Sawyer 
v. Derwinski, 1 Vet. App. 130, 133 (1991); Akins v. 
Derwinski, 1 Vet. App. 228 (1991).

In summary, the additional evidence is not so significant as 
to mandate consideration and warrant reopening the 
appellant's claim.  In other words, the RO based its denial 
on evidence showing that the appellant and veteran lived 
together for between two months and approximately two years 
as husband and wife but that the appellant left the veteran's 
household and did not return to live with him as a spouse at 
any point thereafter.  Subsequent to the appellant's 
departure and the ensuing separation, both the appellant and 
the veteran lived with others in a quasi-spousal 
relationship.  Significantly, all of the involved parties, 
with the obvious exception of the veteran, and all of the 
third parties who offered testimony in connection with the 
multiple claims for VA benefits, have provided vague and in 
most cases contradictory statements as to the dates and facts 
at issue in this case.  





The additional evidence, which merely reflects the 
appellant's reiteration that she and the veteran lived 
together as a married couple until the veteran's departure 
for the military and/or death, and in any case that she did 
not live in a spousal relationship with another until after 
the veteran's death, and similar assertions by acquaintances 
and a family member, are merely cumulative of a factual 
predicate repeatedly rejected by the RO.  

As stated previously, such cumulative statements, absent 
evidence setting them apart as based on new knowledge or 
corroborative documentation not previously considered by the 
RO in its weighing of the numerous and contradictory 
statements, do not amount to evidence of sufficient 
materiality as to warrant reopening the claim.
 
Accordingly, the Board concludes that no new and material 
evidence sufficient to warrant reopening the claim of 
entitlement to recognition as a surviving spouse for the 
purpose of death pension benefits having been received, 
38 C.F.R. § 3.156(a), the May 1991 determination, wherein the 
RO found that no new and material evidence had been submitted 
to warrant reopening the appellant's claim, remains final and 
is not now reopened.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998)]; 38 C.F.R. § 19.192 
(1990) [38 C.F.R. § 20.1103 (1998)].

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  

In this instance, VA has fulfilled such duty and has advised 
the appellant of the status of her claim in the statement of 
the case and statements of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), the 38 U.S.C.A. § 5103 
duty arises where the appellant has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to recognition as a 
surviving spouse for the purpose of VA death benefits, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

